On Application por Rehearing.
Todd, J.
The application for a rehearing treats the action as if it were one to annul the sale made in the succession of Thomas Nesom to Mrs. Burt. Far from this being the fact, the plain tiffs, in their pleadings, distinctly assert the validity of that saie, and claim that they are the beneficiaries thereof, because Mrs. Burt bought for them, and as their tutrix. It was needless, in the original opinion, to state that they could not set up the nullity of the very title of which they claimed the benefit, and of which they were demanding the enforcement in their own favor.
The issues they seek to raise in this application were not raised by the pleadings. Their effort is now directed to show that their claim is *1011mainly based on the rights derived by inheritance from Luenza Nesom, when the record shows that, at the sale in question, the tutor of Luenza Nesom purchased for her, property to'the full extent of her interest; and it is not pretended that any part of the property so purchased for her was disposed of in the sale to King, and is involved in this suit. 1 On the contrary, it is stated in the brief of plaintiffs’ counsel, “ that the property sued for is part of the land adjudicated to plaintiffs’ mother and tutrix, and land their father owned before his marriage with her.”
The rights that Luenza Nesom may have acquired, by inheritance, from her mother, Mary Van Hook, or in the first community between her father and mother, is in no manner involved in this suit, the vital issue of which relates to the construction of the proves verbal of the succession sale, regarding which we see no reason to change our views. Wo say this much to relieve the Court from the charge of ruling anything in this case inconsistent with our previous decision, and particularly with the one cited in this application. The charge is unfounded.
Rehearing refused.